It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same hereby is, reversed upon the authority of the case of IndustrialCommission of Ohio v. Lambert, ante, 501.
And this court proceeding to render the judgment that the Court of Appeals should have rendered, it is *Page 642 
ordered and adjudged that the judgment of the court of common pleas of Summit county be, and the same hereby is, reversed and final judgment is rendered in favor of plaintiff in error.
Judgment reversed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., dissents.